NUMBER 13-17-00523-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


MARIA AREVALOS,                                                              Appellant,

                                            v.

RAUL R. ALVAREZ,                                                              Appellee.


               On appeal from the County Court at Law No. 4
                        of Hidalgo County, Texas.


                         ORDER ABATING APPEAL

       Before Chief Justice Valdez and Justices Longoria and Hinojosa
                            Order Per Curiam

      This cause is before the Court because the court reporter, Maria Amador, has

failed to timely file the reporter’s record. The reporter’s record in this cause was due to

be filed on December 21, 2017. On September 13, 2018, the Court notified Amador that

the reporter’s record was late and directed her to file the record within ten days. Amador
responded to our letter on October 19, 2018 stating that she would be filing an extension

to file the record. Amador has not done so.

       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties’ rights. See TEX. R. APP. P. 37.3(a)(1). Accordingly,

this appeal is ABATED and the cause REMANDED to the trial court.

       Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine what steps are necessary to ensure the prompt

preparation of a reporter's record and shall enter any orders required to avoid further

delay and to preserve the parties’ rights. The trial court shall make appropriate findings

under Texas Rules of Appellate Procedure 34.6(f) and 35.3, if necessary. See TEX. R.

APP. P. 34.6(f), 35.3. The trial court shall prepare and file its findings and orders and

cause them to be included in a supplemental clerk’s record which should be submitted to

the Clerk of this Court within thirty days from the date of this order.

       IT IS SO ORDERED.

                                                          PER CURIAM

Delivered and filed the
8th day of November, 2018.




                                              2